Citation Nr: 9902573	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-05 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from August 1944 to June 1946.

The Board of Veterans Appeals (Board) would first note that 
a review of the record reveals that the regional office (RO) 
has already made substantial efforts to obtain pertinent 
service medical records in this matter and has been unable to 
do so.  However, the Board further notes that a heightened 
obligation to assist the veteran in developing the record 
applies in the adjudication of the present claim because of 
the loss of the veterans service medical records from his 
period of active service.  OHare v. Derwinski, 1 Vet. 
App. 365 (1991).  In addition, it has been held that if the 
complete requested records are not available, the record 
should reflect an explanation of how records are maintained, 
why the search that was conducted constitutes a reasonably 
exhaustive search, and why further efforts are not justified.  
Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

In this regard, the Board observes that the veteran has 
recently testified at his hearing before a traveling member 
of the Board in September 1998, that he was hospitalized 
during service for relevant symptoms at Fort Jackson, South 
Carolina in the early months of 1946 (transcript (T.) at p. 
12).  In addition, although the RO has repeatedly contacted 
the National Personnel Records Center (NPRC) in an effort to 
obtain service medical records or otherwise reconstruct the 
record, a specific request for inpatient records from all 
hospitals located at Fort Jackson, South Carolina during the 
period of January to March, 1946, has not yet been made.  The 
Board further finds that the multiple efforts at obtaining 
inpatient service information through the Office of the 
Surgeon General (SGO) may not now constitute a reasonably 
exhaustive search for the veterans service hospital records 
since the veteran currently asserts that his in-service 
hospitalization occurred in the early part of 1946, and the 
SGO information system notes that it pertains to hospital 
admissions from 1942 to 1945, and from 1950 to 1954.  
Consequently, the Board finds that one more effort on the 
part of the RO should be made to contact the NPRC and obtain 
these reported service hospital records, or a documented 
response from the NPRC that a search for these records had 
negative results.

Moreover, in light of the heightened obligation to assist the 
veteran in this case, the Board also finds that the RO should 
take the steps necessary to obtain any post-service private 
medical records in the possession of Dr. J. J. Robbins and/or 
Levine Hospital, 1634 B Street, Hayward, California 94541, 
Dr. Howard F. Long, 363 St. Mary Street, Pleasanton, 
California, and the University of Utah Medical Center.  

Finally, despite the Boards decision to remand this case in 
order to obtain pertinent service and private treatment 
records, the Board would remind the veteran that he still has 
the obligation of providing evidence to support a well-
grounded claim.  Mere allegations in support of a claim that 
a disorder should be service connected are not sufficient; 
the veteran must submit evidence in support of a claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Board observes that preliminary review of the record does 
not reveal any medical evidence that connects any current 
duodenal ulcer to anything that occurred to the veteran 
during his period of active service, or to a period of one 
year following service.  To the extent that the veteran 
believes that his lay assertions alone are sufficient to 
forge a connection between current disability and disease or 
injury during active service, he is cautioned that under the 
controlling case law, this belief is mistaken.

Accordingly, to ensure that the Department of Veterans 
Affairs (VA) has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant should be provided with 
an opportunity to submit additional 
evidence in support of his claim.

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for duodenal ulcer or 
any residuals thereof.  Any medical 
records other than those now on file 
pertaining to the veterans duodenal 
ulcer should be obtained and associated 
with the claims folder, including any 
records in the possession of Dr. J. J. 
Robbins and/or Levine Hospital, 1634 B 
Street, Hayward, California 94541, Dr. 
Howard F. Long, 363 St. Mary Street, 
Pleasanton, California, and the 
University of Utah Medical Center.

3.  In accordance with adjudicatory 
procedures, the RO should again contact 
the NPRC and specifically request any 
records of inpatient medical care the 
veteran received at Fort Jackson, South 
Carolina during the period of January to 
March 1946.  In this connection, the RO 
should request the record custodians to 
clarify what hospital the veteran would 
have likely been admitted to while 
stationed at Fort Jackson, South 
Carolina.  The RO should further request 
that the NPRC specifically determine 
whether a copy of the veterans service 
inpatient hospital records, his entrance 
examination records in 1944, or his 
separation examination records in 1946 
are located among the veterans 
administrative records.  Any evidence 
obtained should be associated with the 
claims folder.  If it is indicated that 
these records are no longer available, 
the RO should request a documented 
response from the NPRC that a search for 
the records had negative results.  The RO 
should also then ascertain whether the 
records have been transferred or retired 
and their current location.  If they have 
been retired to a federal records center, 
the location of the center must be 
determined.  The RO should then request 
copies of the veterans records from any 
facility where they are located.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
duodenal ulcer.

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans Benefits Administration (VBA)s 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
